Citation Nr: 0215624	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  98-15 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas



THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for surgical complications resulting from 
VA surgeries for hernia repair.  



WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA RO which 
denied a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability from VA surgeries for a hernia repair.  

A Travel Board hearing was held in November 2000, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  
Transcripts of that hearing testimony, and an earlier RO 
hearing have been associated with the claims file.  

The Board remanded the case in January 2001 for further 
development, and the case was returned to the Board in 
October 2002.  

At the time this case was previously before the Board, the 
appellant was represented by a private attorney.  The 
attorney no longer that the authority to represent 
individuals before the Board.  The veteran has been informed 
of this and has had an opportunity to select another 
representative.  He has not done so and now is essentially 
representing himself in this appeal.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran underwent a total of five left inguinal 
hernia repair procedures at VA facilities in 1995 and 1996.  

3.  His current symptoms included subjective complaints of 
left testicular pain.  

4.  There is no competent evidence that the veteran has 
additional disability as a result of VA hernia repair 
procedures in 1995 or 1996.  


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of VA hernia repair procedures is denied.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through discussions in 
correspondence, the rating decision, the statement of the 
case, and the supplemental statements of the case.  Pertinent 
medical and other records have been obtained, and VA 
examinations provided.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
As it appears that all pertinent evidence has been obtained, 
even without specific notice as to which party will get which 
evidence, the Board finds that the claims are ready to be 
reviewed on the merits.  See VCAA; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Because this claim was pending before October 1, 1997, it is 
governed by the provisions found at 38 U.S.C.A. § 1151 (West 
1991) as interpreted by the U.S. Supreme Court in Brown v. 
Gardner, 513 U.S. 115 (1994), rather than by the current, 
more restrictive version of this statute.  The version of the 
law and regulation applicable to the present case provides 
that where a veteran suffers additional disability resulting 
from a disease or injury, or an aggravation of an existing 
disease or injury, as the result of VA hospitalization, 
medical or surgical treatment, or examination, compensation 
may be paid in the same manner as if the disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(a).  The regulation further provides, in part, 
that compensation will not be payable for the continuance or 
natural progress of disease or injury for which VA treatment 
is authorized.  38 C.F.R. § 3.358(b)(2).  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of VA treatment, it will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).  

Turning the medical evidence of record, a January 1995 VA 
operative report notes that the veteran reported a one and a 
half year history of left inguinal swelling and  pain.  
Physical examination revealed a large left inguinal hernia 
which was easily reducible.  The veteran underwent a left 
inguinal hernia repair.  It was noted that the veteran 
tolerated the procedure well.  

A May 1995 VA operative report reflects that the veteran was 
seen with a preoperative diagnosis of recurrent direct left 
inguinal hernia.  He underwent repair of the recurrent left 
inguinal with prolene mesh.  It was noted that the veteran 
tolerated the procedure well and there were no complications.  

A VA operative record shows that the veteran underwent a 
repair of recurrent left inguinal hernia again in August 
1995.  The veteran tolerated the procedure well and the 
prognosis for recovery was good.  

On VA general medical examination in November 1995, the 
veteran complained of left groin pain.  The diagnoses 
included bilateral inguinal hernia and status post left 
inguinal hernia repair times three, without recurrence.  

On VA intestines examination in November 1995, the veteran 
reported intermittent sharp pain in both hernia.  He said 
that the pain was increased by prolonged sitting, riding, and 
by lifting and bending.  The diagnoses included status post 
surgery times three for left inguinal hernia repair and right 
inguinal hernia.  

VA medical records dated from September 1995 to April 1996 
were received.  A September 1995 medical record shows that 
the veteran was seen with complaints of left inguinal pain at 
the incision site.  A December 1995 record reveals that the 
veteran complained of left testicular pain.  The diagnostic 
assessment was epididymitis.  A February 1996 record shows 
that the veteran complained of intermittent pain above and 
below the incision and soreness of the left testicle.  The 
incision was non-swollen with no erythema.  A March 1996 
record noted a recurrence of the left inguinal hernia.  

A July 1996 VA operative record notes that the veteran had a 
history of previous hernia repairs on the left and 
recurrence, two times on the left.  It was noted that he had 
mesh placement in previous surgery and a similar repair at 
the most recent surgery.  The veteran was examined and found 
to have a recurrent left inguinal hernia.  The risks and 
benefits were discussed with the veteran and he desired to 
proceed with surgical repair.  The veteran underwent a repair 
of the left inguinal hernia and tolerated the procedure well.  

VA operative records dated in December 1996 show that the 
veteran had a history of left inguinal herniorrhaphy times 
four.  The preoperative diagnoses included recurrent left 
inguinal hernia and constipation.  The veteran underwent a 
colonoscopy which was normal with two small external 
hemorrhoids and an ante-flexed cecum.  The veteran 
subsequently underwent a left inguinal herniorrhaphy with 
placement of mesh plug and Marlex mesh onlay patch.  The 
veteran tolerated the procedure well and was transferred to 
the recovery room in good condition.  

VA medical records dated in February 1997 show that the 
veteran was seen on one occasion with complaints of soreness 
around the hernia repair.  The diagnostic assessment was 
status post hernia repair with no evidence of recurrence but 
symptomatic.  Another record notes a diagnostic assessment of 
peptic ulcer disease by history and testicular pain, left 
scrotum.  

Documentation was received from the Social Security 
Administration (SSA) showing that the veteran was awarded 
disability benefits in June 1997 for bilateral hernias; 
fatigue and pain in the lower left and right groin area.  

A December 1997 private medical record shows that the veteran 
was seen prior to surgery to discuss alternative risks and 
possible complications from the procedure.  The examiner 
explained that the procedure could be very successful in 
preventing recurrent hernias; however, it was not certain 
that it would affect the pain response in the left 
ilioinguinal nerve and testicle simply by repairing the 
hernia.  The examiner noted a concern that there was possibly 
a femoral ring defect that was causing immediate recurrence 
of the hernia after the inguinal repairs had been completed 
and that it would simply be a matter of repairing the femoral 
canal at the same time.  

A private hospital history and physical examination report 
dated in December 1997 shows that the veteran had a history 
of several hernia repairs on the left side and had an 
immediate recurrence on each occasion.  He currently had a 
recurrent hernia and an inguinal hernia on the right.  The 
hernias were reducible and there were no associated symptoms 
of obstruction, nausea, vomiting or constipation although, he 
did have occasional gastrointestinal symptoms.  It was noted 
that the veteran had the spermatic cord transected in a 
previous operation and the scrotal contents were intact.  The 
diagnostic impressions were recurrent left inguinal hernia 
and right inguinal hernia.  

A December 1997 private operative report shows that the 
veteran underwent a bilateral preperitoneal hernia repair 
utilizing Marlex mesh.  The veteran tolerated the procedure 
well and was in stable condition.  The post-operative 
diagnosis was bilateral inguinal hernia with previous left 
inguinal repair.  

A January 1998 private post-operative medical record reflects 
that the veteran reported intermittent pain in his left 
scrotum and left ilioinguinal distribution.  On physical 
examination, the ilioinguinal pain was traceable to point 
tenderness at the old incision site.  The left testicle was 
only mildly tender and there was no longer edema present that 
was there before.  The wound was healing well and there was 
no evidence of edema, erythema or infection.  The diagnostic 
assessment was satisfactory postoperative progress.  

On VA examination in January 1998, the veteran reported that 
after his most recent procedure, his hernia repair was 
holding up, but he did have a considerable amount of pain and 
discomfort.  The veteran related no difficulty voiding and no 
history of sexual dysfunction.  The diagnostic impression was 
history of multiple recurrences of left inguinal hernia, most 
recently repaired one month ago and apparently satisfactory; 
repair of right inguinal hernia with no evidence of 
recurrence.  

In a February 1998 private medical statement, T. D., D.O. 
indicated that the veteran had been under his care for the 
last two months.  It was noted that he had a recurrent 
inguinal hernia which had been repaired on several occasions 
on the left side as well as a small right inguinal hernia.  
The doctor noted that the veteran underwent preperitoneal 
herniorrhaphy utilizing Marlex mesh.  The doctor stated that 
the hernias were controlled and no recurrence was expected 
considering the type of repair utilized.  The doctor 
indicated that the veteran had persistent ilioinguinal nerve 
pain from the previous anterior operations and had persistent 
testicular pain, probably from the procedure which required 
transection of the testicular cord previously.  Possible 
treatment options included orchiectomy, excision of the scar 
tissue around the ilioinguinal nerve, and medication therapy.  

Private medical records dated in January 1998 and March 1998 
were received.  It was noted that he was seen in January 1998 
with complaints of tenderness in the left lower abdomen and 
left testicle.  The diagnostic assessment was chronic 
ilioinguinal pain.  On March 1998, he complained of left-
sided pain.  It was noted that the surgical incision site was 
healing well.  Tenderness to the left inguinal area with 
minimal touch was shown.  The diagnostic impression was 
ilioinguinal nerve irritation.  

Correspondence from the private doctor dated in July 1998 was 
submitted in connection with the veteran's claim.  The doctor 
indicated that he could not say if the Marlex mesh from an 
earlier hernia repair was properly inserted since he was not 
there at the time of the insertion.  He indicated that mesh 
repair was the standard of care and was appropriate for 
hernia repair.  The doctor noted that during the 1997 
surgery, he observed a folded piece of mesh that was 
unattached to the surrounding tissue.  It was noted that the 
veteran suffered pain and an unusual number of surgeries 
after the first operations were performed.  The doctor 
indicated that obviously persistent pain in the groin and 
testicle would be an impediment to a successful sexual 
experience.  

A July 1998 VA opinion reflects that the veteran's medical 
records were reviewed.  It was noted that a review of his 
medical records, including reports regarding his surgical 
procedures and post-operative care, showed no deviations from 
the normal standard of care.  The examiner indicated that the 
recurrence of the veteran's hernias was not due to inadequate 
or inappropriate care.  It was noted that the veteran 
experienced the expected complications that could occur 
following the type of surgery.  The examiner stated that the 
veteran's complaints of pain were considered to be related to 
his multiple surgeries.  

Private medical records dated in October 1998 show that the 
veteran was seen with complaints of chronic testicular pain 
following the second herniorrhaphy in 1995.  The diagnostic 
impression was chronic left inguinal and testicular pain; 
status post left inguinal herniorrhaphy times five with 
possible prostatitis.  

Private medical correspondence dated in September 1999 shows 
that the veteran had been treated for some time for 
testicular pain symptoms.  It was noted that he was status 
post hernia repair times five and had chronic testicular pain 
since.  It was reported that multiple medications for pain 
had been utilized but none were entirely successful in 
alleviating his symptoms.  The doctor indicated that narcotic 
painkillers were being used to try to keep him as comfortable 
as possible.  

Private medical records dated from January 1997 to December 
2000 essentially reflect that the veteran was seen on 
multiple occasions with complaints of left testicular pain.  
A January 1997 record reflects that the veteran's wife stated 
that they were unable to have intercourse.  Swelling over the 
left inguinal canal was noted.  The surgical site was well 
healed.  The diagnostic assessment was left groin pain, exact 
etiology unknown.  An October 1998 record notes that the 
veteran was extremely tender with palpation in the left lower 
quadrant also into the groin along the inguinal hernia and 
left testicle.  Several records show that the veteran 
received opioid analgesics and anti-inflammatory medications 
to treat his chronic pain symptoms.  

During the RO hearing conducted in January 1999 and the 
Travel Board hearing held in November 2000, the veteran 
essentially testified that he had symptoms of chronic pain 
following VA surgeries to repair a left inguinal hearing.  He 
related that Dr. Duensing indicated that the number of VA 
surgeries was excessive and that the mesh placement was 
incorrect.  The veteran stated that he no longer experienced 
recurrent hernias but he had excessive pain and nerve root 
irritation due to scar tissue build-up.  He said that after 
his fourth surgery, he began to experience pain during sexual 
intercourse.  

On VA examination in May 2002, it was noted that the 
veteran's claims file was reviewed in connection with the 
examination.  The veteran related his history of multiple 
surgeries to repair recurrent left inguinal hernias.  He said 
that following the December 1997 procedure he has not had a 
recurrence of the hernia but continued to have pain.  He said 
that the pain began after his first operation in January 1995 
and had persisted or gradually increased up until the present 
time.  He said that he had no difficulty voiding and no 
difficulty achieving and maintaining an erection.  However, 
he said that he did not have sexual intercourse due to pain 
in the muscles of his lower abdomen.  On physical 
examination, a well-healed left inguinal area scar was tender 
subjectively.  No evidence of a recurrence of hernia was 
demonstrated.  No evidence of a right-sided hernia was shown.  
No objective abnormality about either testicle was observed.  
The veteran complained of pain to general pressure on the 
left testicle.  The examiner opined that the veteran did not 
suffer neurological or urological disability or impotence.  
His only complaint was that of pain.  The examiner indicated 
that the veteran did not develop any additional identify 
problems regarding his hernia or due to VA surgeries 
performed from January 1995 through December 1996, excluding 
problems of recurrence and subjective complaints of pain.  
The examiner opined that the veteran's subjective complaints 
of discomfort were likely not related to the VA surgical 
procedures and were also know residual effects of the 
surgical procedures.  The examiner noted that the veteran's 
complaints of pain and response to the examination was out of 
proportion to the physical findings.  

A longitudinal review of the evidence shows that the veteran 
has a history of a recurrent left inguinal hernia for which 
he underwent repair at VA facilities on five occasions.  He 
underwent his most recent hernia repair procedure at a 
private hospital in December 1997.  The veteran has not 
presented competent medical evidence which specifically 
indicates that any of the VA surgeries permanently worsened 
his hernia disability.  Private and VA medical records 
reflect that the veteran has complained of chronic groin 
tenderness and testicular pain.  The May 2002 VA examiner 
indicated that the veteran did not suffer any additional 
disability, including any neurologic or urological disability 
or impotence as a result of the VA hernia repairs.  The only 
problems following the VA procedures were the veteran's 
subjective complaints of pain.  The VA examiner, after a 
thorough review of the veteran's claims file and medical 
records, opined that the veteran's complaints of discomfort 
were known residual effects of the surgical procedures.  In 
addition, the 1998 VA examiner's opinion reflected that the 
veteran experienced expected complications for the type of 
surgeries.  In this regard, the Board notes the private 
medical statements of the private doctor regarding the 
veteran's multiple surgical procedures for the left inguinal 
hernia.  While the doctor noted that he observed a folded 
piece of mesh that was unattached to surrounding tissue 
during the December 1997 private surgery, he indicated that 
he could not say that such was improperly inserted.  
Moreover, an unlike the VA medical opinions, the medical 
records and statements from the doctor do not specifically 
address the issue of additional disability as it related to 
the multiple VA hernia repair procedures.  The Board finds 
the extensive and comprehensive VA medical opinions 
previously quoted in this decision to be extremely probative 
as the VA doctors reviewed all of the veteran's medical 
records; and, in the absence of a credible alternative, the 
Board must recognize such medical opinions as determinative 
of the present appeal.  Thus, the Board finds that the 
medical evidence does not demonstrate that the veteran 
incurred additional disability as the result of VA hernia 
repair surgeries.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

Compensation under 38 U.S.C.A. § 1151 requires that there be 
additional disability as the result of VA medical treatment.  
The evidence establishes that the veteran's current symptoms 
of pain, either in whole or in part, are not due to medical 
treatment authorized by the VA.  To the extent due to VA 
treatment, symptoms are natural consequences of the 
treatment.  Consequently, the criteria for compensation under 
38 U.S.C.A. § 1151 have not been met.  As the preponderance 
of the evidence is against the veteran's claim for 
compensation under 38 U.S.C.A. § 1151, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of multiple hernia repair procedures at VA 
facilities is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

